           Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.1 Page 1 of 18
AO 106 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT Cou~.. i- - - -
                                                                      for the
                                                         Southern District of California

                                                                                                                           JUL O3 2019
              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                                                           CU:HK_ US [;,:3   J ,,,;_~   I C.)URT
                                                                         )           Case No.             SOUTHEHI'< DISTHiC I OF- CALit-CRl'JIA
 Items belonging to Adam Joseph Phipps Currently in                      )                                BY                          Df PUTY
        Possession of United States Probation                            )
                                                                         )
                                                                                                             '19MJi'·•2 78 4
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

 See Attachment A
located in the             Southern                District of               California            , there is now concealed (identify the
                                                                 - - - - - - - -- - -~
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
               ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                            Offense Description
        18 U.S.C. §§ 2252 and 2252A                 Certain activities relating to material involving the sexual exploitation of minors
                                                    and constituting or containing child pornography
          The application is based on these facts:
        See Affidavit in Support of Search Warrant

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ __ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                  Applicant 's signature

                                                                                          FBI Special Agent Daniel P. Evans
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                                 Jill L. Burkhardt, United States Magistrate Judge
                                                                                                 Printed name and title
       Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.2 Page 2 of 18




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Daniel P. Evans, being duly sworn, hereby state as follows:
 3                                    INTRODUCTION
 4         1.    I am a Special Agent (SA) with the Federal Bureau of Investigatio
 5   (FBI), and have been so employed since April of 2005. I am currently assigned t
 6   the Violent Crimes Squad of the San Diego Field Office, where I primaril
 7   investigate crimes concerning child exploitation and the receipt, possession
 8   production, advertisement, and transmission of child pornography.
 9         2.    My experience as an FBI Agent has included the investigation of case
1O involving the use of computers and the Internet to commit crimes. I have receive
11   training and gained experience in interviewing and interrogation techniques, arres
12   procedures, search warrant applications, the execution of searches and seizures
13   computer    cnmes,    computer    evidence    identification,   child
14   identification, computer evidence seizure and processing, and various other crimina
15   laws and procedures. I have personally participated in the execution of searc
16   warrants involving the search and seizure of computer equipment.
17         3.    This affidavit is made in support of an application by the United State
18   of America for the issuance of a warrant to search the entire property seized fro
19   Phipps on June 27, 2019, within the Southern District of California, as describe
20   more fully in Attachment A, for the items described in Attachment B, which item
21   constitute evidence, fruits , and instrumentalities of violations of Federal laws
22   namely, 18 U.S.C. §§ 2252 and 2252A, certain activities related to material
23   involving the sexual exploitation of children and constituting or containing chil
24   pornography.
25         4.    The facts set forth in this affidavit are based on my own persona
26   knowledge, knowledge obtained from other individuals during my participation ·
27   this investigation, including other law enforcement officers, my review o
        Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.3 Page 3 of 18




 1   documents and computer records related to this investigation, communications wit
 2   others who have personal knowledge of the events and circumstances describe
 3   herein, and information gained through my training and experience. Because thi
 4   affidavit is submitted for the limited purpose of establishing probable cause ·
 5   support of the application for a search warrant, it does not set forth each and eve
 6   fact that I or others have learned during the course of this investigation.
 7                   FACTS IN SUPPORT OF PROBABLE CAUSE
 8          5.    In January of 2007, a state issued search warrant was executed on th
 9   San Diego County residence of Adam Joseph Phipps. This warrant was conducte
10   by members ,o f the San Diego Internet Crimes Against Children Task force (ICAC
11   of which I am a member.
12          6.    During the execution of the warrant, task force officers discovered
13   large quantity of child pornography despite Phipps' use of encryption to hide hi
14   activity. Based on the findings, Phipps was taken into federal custody and charge
15   with possession of child pornography in federal court.
16          7.    Phipps entered a guilty plea to the charges and was sentenced to 9
17   months in federal custody (07cr0162-LAB). In February 2014, Phipps was release
18   from prison and became subject to his terms of supervised release for a period of 1
19   years. These terms included a search condition, requiring him to submit to searche
20   by any law enforcement officer based on reasonable suspicion that he has violate
21   his terms of release. The terms also included a requirement that he refrain fro
22   owning or using any unapproved computer devices or phones, and that he consen
23   to the installation of monitoring software on any computers or devices owned b
24   him.
25          8.    In or about April of 2019, during a review of the court ordere
26   monitoring of Phipps' computer, a United States Probation Officer noticed a scree
27   shot that appeared to show Phipps purchasing a computer on an online auction site.

                                                2
           Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.4 Page 4 of 18




 1   According to the Probation Officer, Phipps had not obtained permission to purchas
 2   a computer. On June 27, 2019, Probation officers went to his San Diego residence
 3   which is also his place of employment, and conducted a search for the device.
 4              9.       Defendant is a driver for a moving company, and lists the address o
 5   the company's office located in San Diego, as his residence on his sex offende
 6   registry. Defendant sleeps on an air mattress in a separate room off the main brea
 7   room of the company facility. When Probation Officers arrived at Phipps' place o
 8   employment/residence, Phipps' employer pointed out Phipps' backpack in the mai
 9   break room, and additional items belonging to Phipps located in the separate roo
10   where Phipps sleeps on an air mattress. Among the belongings found in the separat
11   room next to the air mattress was a laptop computer, located near a United State
12   Postal Service box. The laptop computer matched the make and model Phipps wa
13   searching for on the online auction site. The printed label on the Postal Service bo
14   contains the date April 22, 2019. Based on his possession of an unauthorize
15   computer in violation of his terms of supervised release, Phipps was taken int
16   custody by the United States Marshals Service that same day. The following item
17   were seized from Phipps' backpack and/or the area near the air mattress:
18          • Toshiba Tecra M9-S5517V Laptop (Serial Number 78066869H)
            • 16 GB SanDisk Memory Card
19
            • Dell DVD Drive 1
20          • Thumb Drive
21          • DVD labeled "Carsoft" with Case
            • Loose Notebook Paper with email address and possible passwords
22          • Verizon Mifi Hotspot2
23
     1
24       It is unknown whether there is a disc located in the DVD drive.

     2
       A hotspot is used to connect to the internet and based on my training and experience I know that a variety of dat
25   may be stored on such device, including the MAC (media access control) Address. A MAC Address is a uniqu
     identifier for a device that connects to the internet. This unique identifier can assist investigators in obtaining Inteme
26   Protocol (IP) Addresses from electronic service providers. Analysis of this hotspot device and its unique identifier
     may aid investigators in identifying IP addresses used by the subject to connect to a variety of websites, including th
27   auction site where it appears he purchased the laptop computer.

                                                                 3
        Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.5 Page 5 of 18




 1      •   , USPS Shipping box dated April 22, 2019
        •     SanDisk Cruzer Glide 32 GB Thumb Drive
 2
        •     Targus DVD Case with numerous DVDs
 3      •     Vaultz DVD case with DVDs
 4
     In addition, a wallet and an Alcatel 4044N Cellular telephone (IMEI:
 5
     014892000385207), were seized from Phipps' person. Law enforcement officer
 6
     also identified an 8 GB Secure Digital (SD) Media card inside a navigation unit ·
 7
     the center console of Phipps' vehicle. All seized items are currently located in th
 8
     evidence vault of United States District Court, Southern District of California
 9
     Probation Office, 101 West Broadway, Suite 700, San Diego, California 92101
10
     within the Southern District of California.
11
             10.   On July 1, 2019, the United States Probation Office contacted me an
12
     informed me they had located child pornography images and videos on the lapto
13
     found among Phipps' possessions. That same day I traveled to the probation offic
14
     where they showed me the same files they had already encountered. Among thes
15
     files were the following:
16
             A)    A video showing a clothed prepubescent female performing oral sex o
17
                   an adult male.
18
             B)    An image of an adult male performing oral sex on a nude prepubescen
19
                   female who is sitting on top of his chest.
20
             C)    An image of an adult male preparing to insert his penis into the vagin
21
                   of a nude prepubescent female who is laying on her back.
22
             D)    An image of a prepubescent female holding the penis of an adult mal
23
                   in her hand
24
             E)    An image of a prepubescent female inserting an adult's penis into he
25
                   mouth.
26
27

                                                4
        Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.6 Page 6 of 18




 1           11.   In addition to the above files, Probation officers identified additiona
 2   images, videos, and file names that were consistent with child pornography.
 3           12.   As a result of my training and experience in child exploitation and chil
 4   pornography investigations, and the training and experience of other la
 5   enforcement officers with whom I have had discussions, there are certai
 6   characteristics common to individuals involved in the receipt, distribution an
 7   possession of child pornography.
 8                 a.    These individuals may receive sexual gratification, stimulation
 9   and satisfaction from contact with children; or from fantasizing while viewin
1O children engaged in sexual activity or in sexually suggestive poses, such as in person
11   in photographs, or other visual media; or from literature describing such activity.
12                 b.    These individuals may collect sexually explicit or suggestiv
13   materials, in a variety of media, including photographs, magazines, motion pictures
14   video tapes, books, sliders and/or drawings or other visual media. These individual
15   often use these materials for their own sexual arousal and gratification. Furthermore,
16   they may use these materials to lower the inhibitions of children they are attemptin
17   to seduce, to arouse the selected child partner, or to demonstrate the desired sexua
18   acts.
19                 C.    To the extent these individuals possess and maintain "har
20   copies" of child pornographic material, that is, their pictures, films, video tapes
21   magazines, negatives, photographs, correspondence, mailing lists, books, tap
22   recordings, etc., they almost always maintain those hard copies in the privacy an
23   security of their home. They typically retain pictures, films, photographs, negatives
24   magazines, correspondence, books, tape recordings, mailing lists, child erotica, an
25   video tapes for many years. "Child erotica," as used herein, means materials or item
26   that are sexually arousing to persons having a sexual interest in minors but that ar
27

                                                5
        Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.7 Page 7 of 18




 1   not, in and of themselves, obscene or that do not necessarily depict minors          1

 2   sexually explicit poses or positions.
 3                d.     Likewise, these individuals often maintain their digital o
 4   electronic collections of child sexual exploitation images in a safe, secure, an
 5   private environment, such as a computer and surrounding area, or on cellula
 6   telephones. These collections are often maintained for- several years and are kep
 7   close by, usually at the individual's residence, on his or her person, or in his or he
 8   vehicles, to enable the individual to view the collection, which is valued highly.
 9                e.     These individuals also may correspond with and/or meet other
10   to share information and materials; are rarely able to completely destro
11   correspondence from other child pornography distributors/collectors;
12   correspondence as they do their sexually explicit material; and often maintain list
13   of names, addresses, and telephone numbers of individuals with whom they hav
14   been in contact and who share the same interests in child pornography.
15                f.     These individuals prefer not to be without their child sexua
16   exploitation images for any prolonged time period. Collectors will take thei
17   collection with them if they change residences, as the collection is considered to b
18   a prized possession. This behavior has been documented by law enforcement officer
19   involved in the investigation of child pornography throughout the world. That said
20   there are individuals with a sexual interest in children who download and vie
21   digital images of child sexual exploitation, and delete it in order to avoid detectio
22   by law enforcement or other people. However, even in cases where these images ar
23   deleted, or concealed via encryption software, forensic examiners
24   specialized tools to recover the deleted files or access encrypted files.
25                g.     These individuals often use specialized software to conceal th
26   existence of evidence and/or destroy said evidence. There are a variety of differen
27   programs that an individual can use to accomplish these objectives, many of whic

                                                6
        Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.8 Page 8 of 18




 1   are free. Additionally, these individuals have been known to store child pornograph
 2   in unconventional physical locations, as well as in unusual digital locations o
 3   computers and cellular phones. These files and folders, or applications, have bee
 4   misnamed or renamed in an attempt to mislead investigators.
 5                h.     These individuals will often download and store
 6   children they know or with whom they have communicated, as well as thei
 7   communications with those children. The images may not necessarily b
 8   pornographic or obscene in nature; however, they are often used for the individuals'
 9   sexual gratification.
1O          13.   Phipps exhibits the common characteristics described above o
11   someone involved in the receipt, possession, and accessing of child pornography, a
12   evidenced by the facts set forth in this Affidavit. Specifically, Phipps has a histo
13   of possessing child pornography and was in possession of an unauthorized compute
14   which contained files of child pornography.
15          14.   Based upon my experience and training, I know that cellular phone
16   and other small electronic devices such as thumb drives, SD cards, and SIM card
17   can store digital information, such as video and image files, as well as passwords
18   character strings, or other data useful in gaining access to encrypted devices. Thes
19   types of small electronic devices can easily be transferred between different device
20   and may include multiple types of data. Individuals also often write down such dat
21   and store it in a safe location, such as a wallet. Further, based upon my knowledg
22   of Phipps' prior encounters with law enforcement, where he used encryption o
23   computer and other digital devices, I believe there may be evidence contained o
24   other seized devices which would assist law enforcement in gaining access to an
25   encrypted device.
26
27

                                               7
        Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.9 Page 9 of 18




 1    PROCEDURES FOR ELECTRONICALLY STORED INFORMATION AS
 2                  TO THE COMPUTER AND OTHER ELECTRONIC STORAGE
 3                                             DEVICES
 4            15.     With the approval of the Court in s1gnmg this warrant, Agent
 5   executing this search warrant will employ the following procedures regardin
 6   computers and other electronic storage devices, including electronic storage media
 7   which may contain data subject to seizure pursuant to this warrant:
 8                          Seizure and Retention of Instrumentalities
 9                    a.   Based upon the foregoing, there is probable cause to believe tha
10   any computers and other electronic storage devices encountered during this searc
11   are instrumentalities of the enumerated offenses because there is probable cause t
12   believe that they may contain contraband and fruits of crime as provided at Rul
13   41(c)(2), Fed R. Crim. P., or were used in committing crime as provided at Rul
14   41(c)(3). Consequently, the computers and any other electronic devices are subjec
15   to seizure, retention, and possible forfeiture and destruction.     Computers, othe
16   electronic storage devices, and media confirmed onsite to contain contraband
17   constitute fruits of crime, or to have been used to commit crime will not be retume
18   but will be imaged offsite and analyzed as provided beginning at subparagraph (c
19   below.     The onsite confirmation may be provided by an owner or user of th
20   computer or storage device or, if feasible, may be obtained by conducting a limite
21   onsite forensic examination to determine if the subject media contains an
22   contraband or otherwise is an instrumentality.       Computers and other electroni
23   storage devices and media that are not confirmed onsite as instrumentalities will b
24   taken offsite for imaging and preliminary analysis in accordance with subparagrap
25   (b) below.
26                    b.   The offsite imaging and preliminary analysis of computers, othe
27   electronic storage devices, and media to confirm their status as instrumentalities wil

                                                 8
       Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.10 Page 10 of 18




 1   be conducted within forty-five (45) days of seizure. Seized items confirmed to b

 2   instrumentalities will not be returned and will be further analyzed as provided below.

 3   If the preliminary analysis, by definition an incomplete or partial analysis, does no
 4   confirm that a seized item is an instrumentality, the original item will be returne
 5   promptly to its owner, absent an extension of time obtained from the owner or fro
 6   the Court. An image of the items will be retained and subjected to a complet

 7   forensic analysis, as provided below.
 8                c.     Computers and other electronic storage devices and media tha

 9   are retained as instrumentalities will not be returned to its owner. The owner will b
10   provided the name and address of a responsible official to whom the owner ma
11   apply in writing for return of specific data not otherwise subject to seizure for whic
12   the owner has a specific need. The identified official or other representative of th
13   seizing agency will reply in writing. In the event that the owner's request is granted
14   arrangements will be made for a copy of the requested data to be obtained by th
15   owner. If the request is denied, the owner will be directed to Rule 41(g), Federa
16   Rules of Criminal Procedure.
17                     Identification And Extraction Of Relevant Data
18                d.     A forensic image is an exact physical copy of the hard drive o

19   other media. After obtaining a forensic image, the data will be analyzed to identi
20   and extract data subject to seizure pursuant to this warrant. Analysis of the dat
21   following the creation of the forensic image can be a highly technical proces
22   requiring specific expertise, equipment, and software. There are literally thousand
23   of different hardware items and software programs, and different versions of th
24   same program, that can be commercially purchased, installed, and custom
25   configured on a user's computer system. Computers are easily customized by thei
26   users.   Even apparently identical computers in an office environment can b
27   significantly different with respect to configuration, including permissions an

                                                9
      Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.11 Page 11 of 18




 1   access rights, passwords, data storage, and security. It is not unusual for a compute
 2   forensic examiner to have to obtain specialized hardware or software, and train wit
 3   it, in order to view and analyze imaged data.
 4                e.    Analyzing the contents of a computer or other electronic storag
 5   device, even without significant technical issues, can be very challenging. Searchin
 6   by keywords, for example, often yields many thousands of hits, each of which mus
 7   be reviewed in its context by the examiner to determine whether the data is withi
 8   the scope of the warrant. Merely finding a relevant hit does not end the revie
 9   process. The computer may have stored information about the data at issue: wh
1O created it, when and how it was created, downloaded, or copied, when it was las
11   accessed, when it was last modified, when it was last printed, and when it wa
12   deleted. Sometimes it is possible to recover and entire document that was neve
13   saved to the hard drive if the document was printed. Moreover, certain file format
14   do not lend themselves to keyword searches. Keywords search text. Many commo
15   electronic mail, database, and spreadsheet applications do not store data searchabl
16   text. The data is saved in a proprietary non-text format. Documents printed by th
17   computer, even if the document was never saved to the hard drive, are recoverabl
18   by forensic programs but not discoverable by keyword searches because the printe
19   document is stored by the computer as a graphic image and not as text. Similarly,
20   faxes sent to the computer are stored as graphic images and not as text. In addition
21   a particular relevant piece of data does not exist in a vacuum. To determine wh
22   created, modified, copied, downloaded, transferred, communicated about, deleted
23   or printed the data requires a search of other events that occurred on the computer i
24   the time periods surrounding activity regarding the relevant data. Information abou
25   which user had logged in, whether users share passwords, whether the computer wa
26   connected to other computer or networks, and whether the user accessed or use
27

                                               10
      Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.12 Page 12 of 18




 1   other programs or services in the time period surrounding events with the relevan
 2   data can help determine who was sitting as the keyboard.
 3                f.       It is often difficult or impossible to determine the identity of th
 4   person using the computer when incriminating data has been created, modified
 5   accessed, deleted, printed, copied, uploaded, or downloaded solely by reviewing th
 6   incriminating data.     Computers generate substantial information about data an
 7   about users which generally is not visible to users.          Computer-generated data
 8   including registry information, computer logs, user profiles and passwords, web
 9   browsing history, cookies, and application and operating system metadata, ofte
10   provides evidence of who was using the computer at a relevant time. In addition
11   evidence such as electronic mail, chat sessions, photographs and videos, calendars
12   and address books stored on the computer may identify the user at a particular
13   relevant time. The manner in which the user has structured and named files, run o
14   accessed particular applications, and created or accessed other, non-incriminatin
15   files or documents, may serve to identify a particular user. For example, if a
16   incriminating document is found on the computer but attribution is an issue, othe
17   documents or files created around that same time may provide circumstantia
18   evidence of the identity of the user that created the incriminating document.
19                g.       Analyzing data has become increasingly time-consuming as th
20   volume of data stored on a typical computer system and available storage device
21   has been mind-boggling.        For example, as single megabyte of storage space i
22   roughly equivalent of500 double-spaced pages of text. A single gigabyte of storag
23   space, or 1,000 megabytes, is roughly equivalent of 500,000 double-spaced page
24   of text. Computer hard drives are now being sold for personal computers capable o
25   storing up to 2 terabytes (2,000 gigabytes) of data. And, this data may be stored i
26   a variety of formats or encrypted ( several new commercially available operatin
27   systems provide for automatic encryption of data upon shutdown of the computer).

                                                  11
      Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.13 Page 13 of 18




 1   The sheer volume of data also has extended the time that it takes to analyze data.
 2   Running keyword searches takes longer and results in more hits that must b
 3   individually examined for relevance. And, once reviewed, relevant data leads t
 4   new keywords and new avenues for identifying data subject to seizure pursuant t
 5   the warrant.
 6                  h.    Based on the foregoing, identifying and extracting data subjec
 7   to seizure pursuant to this warrant may require a range of data analysis techniques
 8   including the use of hashing tools to identify evidence subject to seizure pursuant t
 9   this warrant, and to exclude certain data from analysis, such as known operatin
10   system and application files. The identification and extraction process may tak
11   weeks or months. The personnel conducting the identification and extraction of dat
12   will complete the analysis within one-hundred and twenty (120) days from the dat
13   of seizure pursuant to this warrant, absent further application to this Court.
14                  1.    All forensic analysis of the imaged data will employ searc
15   protocols directed exclusively to the identification and extraction of data within th
16   scope of this warrant.
17    PROCEDURES FOR ELECTRONICALLY STORED INFORMATION AS
18                             TO ANY CELLULAR TELEPHONE
19         16.       It is not possible to determine, merely by knowing the cellular
20   telephone's make, model and serial number, the nature and types of services to
21   which the device is subscribed and the nature of the data stored on the device.
22   Cellular devices today can be simple cellular telephones and text message devices,
23   can include cameras, can serve as personal digital assistants and have functions such
24   as calendars and full address books and can be mini-computers allowing for
25   electronic mail services, web services and rudimentary word processing. An
26   increasing number of cellular service providers now allow for their subscribers to
27   access their device over the internet and remotely destroy all of the data contained

                                               12
         Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.14 Page 14 of 18




  1    on the device.      For that reason, the device may only be powered in a secure
  2    environment or, if possible, started in "flight mode" which disables access to the
  3    network. Unlike typical computers, many cellular telephones do not have hard
  4    drives or hard drive equivalents and store information in volatile memory within
  5    the device or in memory cards inserted into the device. Current technology provides
  6    some solutions for acquiring some of the data stored in some cellular telephone
  7    models using forensic hardware and software. Even if some of the stored
  8    information on the device may be acquired forensically, not all of the data subject
  9    to seizure may be so acquired. For devices that are not subject to forensic data
 10    acquisition or that have potentially relevant data stored that is not subject to such
 11    acquisition, the examiner must inspect the device manually and record the process
 12    and the results using digital photography. This process is time and labor intensive
· 13   and may take weeks or longer.
 14           17.      Following the issuance of this warrant, I will collect the subject
 15    cellular telephone and subject it to analysis. All forensic analysis of the data
 16    contained within the telephone and its memory cards will employ search protocols
 17    directed exclusively to the identification and extraction of data within the scope of
 18    this warrant.
 19           18.      Based on the foregoing, identifying and extracting data subject to
 20    seizure pursuant to this warrant may require a range of data analysis techniques,
 21    including manual review, and, consequently, may take weeks or months. The
 22    personnel conducting the identification and extraction of data will complete the
 23    analysis within ninety (90) days, absent further application to this court.
 24                      GENUINE RISK OF DESTRUCTION OF DATA
 25           19.      Based upon my experience and training, and the experience and trainin
 26    of other Agents with whom I have communicated, it is not uncommon for technicall
 27    sophisticated criminals to use encryption programs to destroy data that can b

                                                  13
       Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.15 Page 15 of 18




 1   triggered remotely or by a pre-programmed event or keystroke and sophisticate
 2   techniques to hide data.   In this case, only if the subject receives advance wamin
 3   of the execution of this warrant, will there be an elevated risk of destruction o
 4   concealment of evidence.
 5                       PRIORATTEMPTSTOOBTAINDATA
 6         20.    The Probation Office has taken steps to obtain data from some of th
 7   seized devices as noted herein. The United States has not attempted to obtain thi
 8   data by other means.
 9                                     CONCLUSION
10         21.    Based on the aforementioned factual information, I respectfully submit
11   that there is probable cause to believe that evidence, fruits, and instrumentalities of
12   violation of 18 U.S.C. §§ 2252 and 2252A may be located on the seized items
13   described in Attachment A.      I, therefore, respectfully request that the attached
14   warrant be issued authorizing the seizure of the items listed in Attachment B.
15
16
                                                    Daniel P Evans, Special Agent
17                                                  Federal Bureau of Investigation
18
19   Subscribed and sworn before me this--'~=--~- - - day of July, 2019.
20
21
22
23
24

25
26
27

                                               14
 Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.16 Page 16 of 18




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The property to be searched is described below:

   •   Toshiba Tecra M9-S55 l 7V Laptop (Serial Number 78066869H)
   •   16 GB SanDisk Memory Card
   •   Alcatel 4044N Cellular telephone (IMEi: 014892000385207)
   •   Dell DVD Drive and contents thereof
   •   Thumb Drive
   •   DVD labeled "Carsoft" with Case
   •   Wallet
   •   Loose Notebook Paper with email address and possible passwords
   •   Verizon Mifi Hotspot
   •   USPS Shipping box dated April 22, 2019
   •   SanDisk Cruzer Glide 32 GB Thumb Drive
   •   Targus DVD Case with numerous DVDs
   •   Vaultz DVD case with DVDs
   •   8 GB Secure Digital Media Card

which is currently located in the evidence vault of United States District Court,
Southern District of California, Probation Office, 101 West Broadway, Suite 700,
San Diego, California 92101.
 Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.17 Page 17 of 18




                                ATTACHMENT B

                             ITEMS TO BE SEIZED

      Authorization is sought to search for and seize evidence that relates to the
violation of 18 U.S.C. §§ 2252 and 2252A. This authorization includes the search
of electronic data to include deleted data, remnant data and slack space.         The
seizure and search of computer media will be conducted in accordance with the
"Procedures For Electronically Stored Information" provided in the affidavit
submitted in support of this warrant. Items to be seized include the following:
      a.     All documents, including all temporary and pennanent electronic files
and records, (including, but not limited to, JPG, GIF, TIF, AVI, WAV and MPEG
files) which contain, attach, or describe child pornography or visual depictions of
minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.
      b.     User-attribution data to include data reflecting who used or controlled
the computer or electronic storage device at or around the time that data reflecting
criminal activity within the scope of this warrant was created, accessed, deleted,
modified, copied, downloaded, uploaded or printed. User-attribution data includes
registry information, computer logs, user profiles and passwords, web-browsing
history, cookies, electronic mail stored on the computer or device, electronic
address books, calendars, instant messaging logs, electronically-stored photographs
and video, file structure and user-created documents, including metadata.
      c.     If the digital media storage device is found to contain information
otherwise called for by this warrant:
      ( 1)   Evidence of software that would allow others to control the device,
      such as viruses, Trojan horses, and other forms of malicious software;
      (2)    Evidence of the lack of such malicious software; and
 Case 3:19-mj-02784-JLB Document 1 Filed 07/03/19 PageID.18 Page 18 of 18




      (3)    Evidence of the attachment of the storage device to any computer or
      digital device.
      d.     Information relating to the install date of the operating system, if
present, or other programs for distribution of electronic files including for child
pornography or visual depictions of minors engaged in sexually explicit conduct,
as defined in 18 U.S.C. § 2256.
      e.     Any and all usemames, email accounts, or online identities that may
have been used for the sexual exploitation of minors or for communications with
individuals sharing an interest in the sexual exploitation of children.
      f.     Any and all documents, financial records, and financial transactions
that may show the purchase of electronic devices from online auction sites.
      g.     Any and all documents, both physical and electronic, that may contain
encryption passwords, keys, or other files necessary to gain access to encrypted
devices or data, or that may aid investigators in cracking passwords that may be
present on seized devices.
